UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1950



DAISY EDMUNDSON-SULLIVAN,

                                              Plaintiff - Appellant,

          versus


VELOCITY EXPRESS-MID ATLANTIC, INCORPORATED,

                                               Defendant - Appellee,
          and


DEBI BRENNER; MIKE KOSTNERS; CAROLINA KERNS,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-01-802)


Submitted:   March 21, 2003                   Decided:   June 4, 2003


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daisy Edmundson-Sullivan, Appellant Pro Se. Dana Trena Buckman,
MCGUIREWOODS, L.L.P., McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Daisy    Edmundson-Sullivan     appeals    from     the   orders     of   the

district court dismissing her claims alleging discrimination and

retaliation in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e - 2000e-17 (2000).                  Edmundson-Sullivan

raises several claims of error regarding matters that either were

not raised in the district court or involve defendants that are not

parties to the case on appeal. Matters raised for the first time on

appeal generally will not be considered. See Muth v. United States,

1 F.3d 246, 250 (4th Cir. 1993).            Exceptions to this rule are made

only    in     those   limited    circumstances     that     would    result     in

unrecognized plain error or a fundamental miscarriage of justice.

Id.    Neither of these factors is present in Edmundson-Sullivan’s

claims.      Because Edmundson-Sullivan presents no other cognizable

claims for review, we affirm the judgment of the district court.

We    dispense    with   oral    argument    because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                          AFFIRMED




                                       2